DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation of US application 15/505,042 filed 17 February 2017 which is a national stage entry of PCT/US15/47301 filed 27 August 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/121,329 filed 26 February 2015, 61/121,472 filed 26 February 2015, and 62/042,979 filed 28 August 2014. A review of the priority documents reveals a priority date of 26 February 2015 for claims 1-2, 5-6, 10-12, 16-18, and 20. Claims 3-4, 7-9, 13-15, 19, and 21-23 are given the priority date of 27 August 2015.

Status of the Claims
Claims 1-23 are pending.
Claims 1-23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2014/0200511) in view of Polysorbate-20 (2013; http://www.ewg.org:80/skindeep/ingredient/705137/POLYSORBATE-20).
The Applicant claims, in claim 1, a slurry for introduction into a target tissue comprising a plurality of sterile ice particles and a biocompatible surfactant wherein the particles are substantially uniform in shape and have a largest dimension less than about 1.5 mm and wherein the slurry has a mean temperature in the range of 8 ºC to -15 ºC. Claim 1 further requires the target tissue to be adipose or myelinated tissue and for the slurry to be sufficient to reduce the temperature of said tissue such that crystallization occurs in the tissue and causes localized damage. Claim 2 narrows the dimension of the particles. In claims 3-6, the species of surfactant is further limited. Claims 7-9 require the plurality of ice particles to be from about 0.1% to about 75% of the slurry, and from about 0.1-50%. In claims 10-13, the slurry comprises a therapeutic agent such as lidocaine or prilocaine and in claims 14-15 the therapeutic is a vasoconstrictor. Claim 16 requires the slurry further comprise microbubbles, nanobubbles, or biodegradable solids. In claims 17-18, ethanol is further included. Claim 19 requires the slurry to be hypertonic, hypotonic, or isotonic relative to a cell solution or body fluid. Regarding claim 19, a solution can only be one of the listed three tonicities, by definition, thus any solution is at least one of hypertonic, hypotonic, or isotonic regardless of teaching. Claim 20 narrows to isotonic relative to a cell solution or body fluid. Claim 21 is directed towards the mean temperature of the slurry. Claims 22-23 are a slurry comprising ice particles, surfactant, and a foam comprising gas bubbles comprising essentially the same functional limitations of instant claim 1.
Boyden teaches a plurality of frozen particles (hydrogen oxide, aka ice) wherein the particles have at least one dimension that is ten micrometers or less and are prepared from distilled, filtered water [0325-0326, 0328, 0335, 1580, 1583]. Further regarding the ice particles, Boyden teaches that the size of the particles can be adjusted according to desired goal in using said particles and in one embodiment the plurality of frozen particles can be approximately uniform in size, shape, weight, or density [0329]. The frozen composition can range from about 1% to about 100% frozen, overlapping with the concentration values of instant claims 7-9 [0346]. The frozen composition can further comprise a therapeutic agent [0322], a carrier, and an excipient [0332]. The therapeutic agent can be an analgesic or anesthetic selected from the group comprising lidocaine and prilocaine or can be a vasoconstrictor such as epinephrine [0393] addressing instant claims 10-15. The composition can additional comprise an antiseptic such as ethanol [0396-0397] as required in claims 17-18. Alternatively, a solvent such as ethanol can further be included [0564]. The excipient can be a surfactant [0334] selected from polyoxyethylene-based surfactants such as polyoxyethylene sorbitan tetraoleate and the like [0602]. The frozen particle compositions are substantially solid (i.e. have a mean temperature) at about 30 ºC down to about -220 ºC [0331, 0346]. Boyden teaches that the composition can comprise an adhesive agent as a biodegradable solid, addressing instant claim 16 [0408-0409]. Regarding the inclusion of microbubbles, Boyden teaches bubble mixing as a mechanism for spraying the frozen composition, thus implying the inclusion of microbubbles as required in claims 16 and 22 [0851]. In one example, a therapeutic agent is used in the range from approximately 0.5 IU/mL to approximately 9.0 IU/mL and in another embodiment, the agent is used from 20-150 mg/mL [1669-1670]. Regarding use, the composition of Boyden can be used to target biological tissue including adipose tissue [0467, 0473].
Boyden does not teach the claim elements all in one embodiment. Boyden does not teach using a polysorbate as the surfactant.
	Polysorbate teaches that polysorbate-20 (aka polyoxyethylene sorbitan monolaurate) is a surfactant (pg 1).
The specific combination of features claimed is disclosed within the broad generic ranges taught by Boyden but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Boyden does not provide any motivation to select this specific combination of ice particles of uniform size, surfactant, ethanol, and therapeutic agent, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of ice particles, surfactants such as polyoxyethylene-based surfactants, additives/solvents such as ethanol, and therapeutics such as prilocaine from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
	The resulting composition comprises ice particles, prilocaine, ethanol, and a polyoxyethylene-based surfactant, wherein the ice particles are from 1-100%, can be substantially uniform in size, and wherein the composition has a temperature in the range from -220 to 30 ºC and can be administered to adipose tissue. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). As such, it would have been obvious to use the known polyoxyethylene surfactant, polysorbate-20, as the polyoxyethylene surfactant of Boyden. Finally, it would have been obvious to apply bubble mixing to the composition of Boyden, as taught in the reference, resulting in a frozen particle composition further comprising bubbles, which is a foam, by definition. Regarding claims 19-20, the amount of therapeutic agent can be varied as can the amount of slurry that is frozen. Thus the concentration of the composition can vary based on the active agent and/or the overall amount of ice particles. No particular limits are imposed on the concentration of ice particles, thus, the composition of Boyden can be assumed to be isotonic to a cell solution or body fluid. Regarding the temperature of the slurry, the claimed range falls within that of the prior art and the Applicant has not provided evidence of a critical range of temperature to distinguish over the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).
	Regarding the limitation in claims 1 and 22 reading, “configured for introduction into a target tissue” and further identification of said tissue, this limitation is an intended use of the claimed composition, does not impart a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2111.02 (II)). The further limitation reciting “wherein the slurry is sufficient to reduce the temperature of the target tissue such that crystallization occurs…” is reciting a property that is inherent in the composition as claimed. In other words, the frozen particle composition of Boyden comprises all the elements of the instant claims (ice particles and a surfactant) and therefore have the ability to lower the temperature of the tissue into which it is implanted. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613